 Case 8:19-cv-02788-MSS-AAS Document 1 Filed 11/14/19 Page 1 of 7 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

WILLIAM GAMBLE,

       Plaintiff,
v.                                            Case No.: 8:19-cv-2788

XPRESS GLOBAL SYSTEMS, LLC,

      Defendant.
____________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, WILLIAM GAMBLE, by and through undersigned counsel, brings this action

against Defendant, XPRESS GLOBAL SYSTEMS, LLC (“Defendant”), and in support of his

claims states as follows:

                                JURISDICTION AND VENUE

       1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3) and under 42

U.S.C. § 1981 for race discrimination and retaliation.

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §

201 et seq.

       3.      Venue is proper in the Middle District of Florida, because all of the events giving

rise to these claims occurred in Polk County, Florida.

                                            PARTIES

       4.      Plaintiff is a resident of Polk County, Florida.

       5.      Defendant operates a transportation company in Lakeland, in Polk County, Florida.

                                 GENERAL ALLEGATIONS

       6.      Plaintiff has satisfied all conditions precedent, or they have been waived.
                                                 1
 Case 8:19-cv-02788-MSS-AAS Document 1 Filed 11/14/19 Page 2 of 7 PageID 2




       7.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       8.      Plaintiff requests a jury trial for all issues so triable.

       9.      At all times material hereto, Plaintiff was “engaged in the production of goods” for

commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to the

individual coverage of the FLSA.

       10.     At all times material hereto, Defendant was an “employer” within the meaning of

the FLSA, 29 U.S.C. § 203(d).

       11.     Defendant continues to be an “employer” within the meaning of the FLSA.

       12.     At all times material hereto, Defendant was and continues to be an enterprise

covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

       13.     At all times relevant to this action, Defendant was engaged in interstate commerce

within the meaning of the FLSA, 29 U.S.C. § 203(s).

       14.     At all times relevant to this action, the annual gross sales volume of Defendant

exceeded $500,000 per year.

       15.     Plaintiff is an employee whose rights to contract for employment, and enjoy the

benefits of employment, are protected under Section 1981.

       16.     Under Section 1981, Defendant is an employer prohibited from interfering with any

employee’s contractual right to enjoy the same benefits, privileges, terms, and conditions of

employment that all other employees of Defendant otherwise enjoy, regardless of the employee’s

race and/or color.

       17.     At all times material hereto, Defendant acted with malice and reckless disregard for

Plaintiff’s protected rights under Section 1981.




                                                    2
 Case 8:19-cv-02788-MSS-AAS Document 1 Filed 11/14/19 Page 3 of 7 PageID 3




       18.     At all times material hereto, Plaintiff was an employee of Defendant within the

meaning of 1981.

                                              FACTS

       19.     Plaintiff began working for Defendant as a CDL driver in April 2018, and he

worked in this capacity until March 2019.

       20.     At various times material hereto, Plaintiff worked hours in excess of forty (40)

hours within a work week for Defendant, and he was entitled to be compensated for these overtime

hours at a rate equal to one and one-half times his regular hourly rate.

       21.     Defendant failed to pay Plaintiff an overtime premium for all of the overtime hours

that he worked, in violation of the FLSA.

       22.     Defendant’s actions were willful, and showed reckless disregard for the provisions

of the FLSA.

       23.     Plaintiff is an African American male.

       24.     Thus, Plaintiff is a member of a protected class, and on account of his protected

status, Plaintiff benefits from the protections of Section 1981.

       25.     Plaintiff performed the duties of his position with Defendant in a satisfactory

manner.

       26.     Only after Plaintiff reported Defendant’s use of vehicles with expired registrations

and mechanical defects did Defendant begin to write up Plaintiff.

       27.     Plaintiff reported all citations as required by Defendant.

       28.     Defendant’s Warehouse Manager, who supervised Plaintiff, harassed Plaintiff

because he was African-American by requesting Plaintiff to drive vehicles with expired

registrations or those that are mechanically defective.



                                                 3
 Case 8:19-cv-02788-MSS-AAS Document 1 Filed 11/14/19 Page 4 of 7 PageID 4




       29.     Plaintiff reported the harassment to Defendant’s Human Resources and

management. Defendant failed to act on Plaintiff’s complaint.

       30.     Defendant retaliated against Plaintiff for reporting the harassment by terminating

Plaintiff’s employment for pretextual reasons.

                        COUNT I – FLSA OVERTIME VIOLATION

       31.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 30 of this

Complaint, as though fully set forth herein.

       32.     During the statutory period, Plaintiff worked overtime hours while employed by

Defendant, and he was not compensated for all of these hours in accordance with the FLSA.

       33.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

       34.     As a result of the foregoing, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff demands:

               a)     Judgment against Defendant for an amount equal to Plaintiff’s unpaid back

                      wages at the applicable overtime rate;

               b)     Judgment against Defendant stating that Defendant’s violations of the

                      FLSA were willful;

               c)     An equal amount to Plaintiff’s overtime damages as liquidated damages;

               d)     To the extent liquidated damages are not awarded, an award of prejudgment

                      interest;

               e)     A declaratory judgment that Defendant’s practices as to Plaintiff were

                      unlawful, and grant Plaintiff equitable relief;

               f)     All costs and attorney’s fees incurred in prosecuting these claims; and

               g)     For such further relief as this Court deems just and equitable.
                                                 4
 Case 8:19-cv-02788-MSS-AAS Document 1 Filed 11/14/19 Page 5 of 7 PageID 5




                            COUNT II - 42 U.S.C. § 1981 VIOLATION
                                (RACE DISCRIMINATION)

        35.      Plaintiff realleges and readopts the allegations of Paragraphs 1 through 30 of this

Complaint, as though fully set forth herein.

        36.      Plaintiff is a member of a protected class of persons under Section 1981.

        37.      Plaintiff was subjected to disparate treatment by Defendant, based solely on

Plaintiff’s race.

        38.      The foregoing actions constitute unlawful discrimination, in violation of Section

1981.

        39.      Defendant’s actions were willful and done with malice.

        40.      As a direct and proximate result of Defendant’s willful and reckless discrimination

against Plaintiff, Plaintiff has suffered and will continue to experience pain and suffering, mental

anguish, emotional distress, and loss of earnings and other employment benefits and job

opportunities.

        41.      Plaintiff was injured due to Defendant’s violations of Section 1981, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                 a)     A jury trial on all issues so triable;

                 b)     That process issue and that this Court take jurisdiction over the case;

                 c)     Judgment against Defendant, permanently enjoining Defendant from future

                        violations of Section 1981, and remedying all lost income, raises,

                        promotions, and other benefits of which Plaintiff was unlawfully deprived;

                 d)     Compensatory damages, including emotional distress, allowable at law;

                 e)     Punitive damages;

                                                        5
 Case 8:19-cv-02788-MSS-AAS Document 1 Filed 11/14/19 Page 6 of 7 PageID 6




                 f)     Reinstatement of Plaintiff to a position comparable to her prior position, or

                        in the alternative, front pay;

                 g)     Prejudgment interest on all monetary recovery obtained;

                 h)     All costs and attorney’s fees incurred in prosecuting these claims; and

                 i)     For such further relief as this Court deems just and equitable.

                          COUNT III — 42 U.S.C. § 1981 VIOLATION
                                     (RETALIATION)

        42.      Plaintiff realleges and readopts the allegations of Paragraphs 1 through 30 of this

Complaint, as though fully set forth herein.

        43.      Plaintiff is a member of a protected class of persons under Section 1981.

        44.      By complaining of racial discrimination in the workplace, Plaintiff engaged in

protected activity under Section 1981.

        45.      Defendant retaliated against Plaintiff for engaging in protected activity under

Section 1981 by terminating Plaintiff's employment.

        46.      Defendant’s actions were willful and done with malice.

        47.      Defendant’s retaliation was based solely on Plaintiff’s exercise of his right to resist

and oppose unlawful discrimination and harassment, which is protected under Section 1981.

        48.      As a direct and proximate result of Defendant’s willful and reckless discrimination

against Plaintiff, Plaintiff has suffered and will continue to experience pain and suffering, mental

anguish, emotional distress, and loss of earnings and other employment benefits and job

opportunities.

        49.      Plaintiff was injured due to Defendant’s violations of Section 1981, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                                                        6
Case 8:19-cv-02788-MSS-AAS Document 1 Filed 11/14/19 Page 7 of 7 PageID 7




            a)      A jury trial on all issues so triable;

            b)      That process issue and that this Court take jurisdiction over the case;

            c)      Judgment against Defendant, permanently enjoining Defendant from future

                    violations of Section 1981, and remedying all lost income, raises,

                    promotions, and other benefits of which Plaintiff was unlawfully deprived;

            d)      Compensatory damages, including emotional distress, allowable at law;

            e)      Punitive damages;

            f)      Reinstatement of Plaintiff to a position comparable to her prior position, or

                    in the alternative, front pay;

            g)      Prejudgment interest on all monetary recovery obtained;

            h)      All costs and attorney’s fees incurred in prosecuting these claims; and

            i)      For such further relief as this Court deems just and equitable.

                                 JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so triable.

    Dated this 8th day of November, 2019.

                                            Respectfully submitted,

                                            /s/ Brandon J. Hill______________
                                            BRANDON J. HILL
                                            Florida Bar Number: 0037061
                                            WENZEL FENTON CABASSA, P.A.
                                            1110 North Florida Ave., Suite 300
                                            Tampa, Florida 33602
                                            Direct: 813-337-7992
                                            Main: 813-224-0431
                                            Facsimile: 813-229-8712
                                            Email: bhill@wfclaw.com
                                            Email: jcornell@wfclaw.com
                                            Email: rcooke@wfclaw.com
                                            Attorney for Plaintiff


                                                7
